Order entered June 18, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00320-CV

                         IN RE CGI CONSTRUCTION, INC., Relator

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-16221-D

                                             ORDER
                        Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We DIRECT the trial court to, within twenty-one (21) days of

the date of this opinion, issue a written order reforming the order setting aside the default

judgment by removing the condition requiring waiver of arbitration rights. We further ORDER

the trial court to file with this Court, within thirty (30) days of the date of this order, a certified

copy of its order(s) issued in compliance with this order and with the Court’s opinion of this

date. Should the trial court fail to comply with this order, the writ will issue. We ORDER real

party in interest VV Services LP d/b/a Pivot Building Services to bear the costs, if any, of this

original proceeding.


                                                        /s/    ROBERT M. FILLMORE
                                                               JUSTICE